 637310 NLRB No. 106BELOIT CORP.1Robbins & Meyers, Inc., 144 NLRB 295, 299 (1963).Beloit Corporation and Heidi Crawford and District68, Local 1197, International Association of
Machinists and Aerospace Workers, AFL±CIO.
Case 30±RD±1072March 10, 1993ORDER AFFIRMING DISMISSALBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Employer's request for
review of the Regional Director's administrative dis-
missal of the instant petition. (Relevant portions of the
Regional Director's dismissal letter are attached.) The
request for review is denied as it raises no substantial
issues warranting review. However, in adopting the
Regional Director's finding that the petition should be
dismissed because the requested unit is not coextensive
with the existing recognized unit, we do not rely on
his application of the legal doctrine of merger to find
that the plant clericals were merged with the produc-
tion and maintenance unit as a result of the self-deter-
mination election. Rather, we find that the logical and
unambiguous intent of the entire self-determination
election process was to allow the plant clerical em-
ployees to become part of the existing represented
group of production and maintenance employees.
Southern Indiana Gas Co., 284 NLRB 895, 898(1987), enfd. 853 F.2d 580 (7th Cir. 1988); see also
NLRB v. Raytheon Co., 918 F.2d 249 (1st Cir. 1990).Since a majority of the clerks who voted in the self-
determination election cast ballots indicating a ``desire
to be included in the existing unit of production and
maintenance employees currently represented by'' the
Union, they joined that unit on certification. No party
challenged the validity of that election, or raised any
objection to it. See Wells Fargo Armored ServicesCorp., 300 NLRB 1104 (1990). Thus, the current unitencompasses both the production and maintenance em-
ployees and the clerks. Accordingly, the petition to de-
certify only the clerks must be dismissed as it is not
coextensive with the current unit.APPENDIXRegional Director's Dismissal LetterThe above-captioned case, petitioning for an investigationand determination of representatives under Section 9(c) of
the National Labor Relations Act, has been carefully inves-
tigated and considered.As a result of the investigation, it appears that further pro-ceedings on the petition are not warranted at this time for the
following reasons.In Wisconsin Bell, 283 NLRB 1165 (1987), the Board stat-ed:The Board has long recognized the ``merger doctrine''under which an employer and union can agree to merge
separately certified or recognized units into one overall
unit. This doctrine was recently affirmed in our deci-
sion in Gibbs & Cox, 280 NLRB 953 (1986) [Fn. 3;See, e.g. White-Westinghouse Corp., 229 NLRB 667(1077); General Electric Co., 180 NLRB 1094 (1970).]Where such agreement has been reached, the larger
merged unit is the only unit appropriate for purposes of
a representation election.Here, on March 28, 1991, District 68, Local 1197, Inter-national Association of Machinists and Aerospace Workers,
AFL±CIO (the Union) filed a petition for a unit of depart-
ment clerks in Case 30±RC±5244. Board policy precludes the
establishment of a separate unit of plant clerical employees
where the union petitioning for them currently represents aunit of production and maintenance employees.1The Unionrepresents approximately 600 production and maintenance
employees of the Employer and the currently effective col-
lective-bargaining agreement covering production and main-
tenance employees is effective by its terms from April 16,
1990, through April 2, 1993. On April 18, 1991, I approved
a Stipulated Election Agreement for a self-determination
election on May 31, 1991, in the following unit:All department clerks, stockroom clerks, and shippingclerks employed by the Employer at its Beloit, Wis-
consin and South Beloit, IL plants; but excluding all of-
fice clerical employees, professional and technical em-
ployees, time study employees, guards and supervisors
as defined in the Act, and all other employees.Section 14 of the Stipulated Election Agreement specificallystates:14. If a majority of valid ballots are cast for the Union,they will be taken to have indicated the employees' de-
sire to be included in the existing unit of production
and maintenance employees currently represented by
Local 1197, District 68, International Association of
Machinists and Aerospace Workers, AFL±CIO. If a ma-
jority of valid ballots are not cast for the Union, they
will be taken to have indicated the employees' desire
to remain unrepresented.The same language appeared on the notice of election whichwas posted for employees prior to the election.The tally of ballots for the election conducted on May 31,1991, designated the election as an Armour-Globe-type elec-tion and reveals that, of approximately 18 eligible voters, 12
cast ballots for and 6 cast ballots against the Union. On June
10, 1991, the Certification of Results of Election issued
which states:An election has been conducted under the Board'sRules and Regulations among the following employees:
All department clerks, stockroom clerks, and shipping
clerks employed by the Employer at its Beloit, Wiscon-
sin and South Beloit, IL plants; but excluding all office
clerical employees, professional and technical employ- 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2See Green-Wood Cemetery, 280 NLRB 1359 (1986); Westing-house Electric Corp., 227 NLRB 1932 (1977).ees, guards and supervisors as defined in the Act, andall other employees.The Tally of Ballots shows that the petitioner hasbeen selected by these employees to represent them. No
timely objections have been filed.As authorized by the National Labor RelationsBoard, It is certified that District 68, Local 1197, Inter-national Association of Machinists and Aerospace
Workers, AFL±CIO, may bargain for these employees
as part of the group of employees that it currently rep-
resents.In these circumstances, as the result of a self-determinationelection on May 31, 1991, the plant clerical employees were
merged into the production and maintenance unit. The parties
agreed, pursuant to the Stipulated Election Agreement, and
the employees were notified by the notice of election, that
a ballot cast for the Union was a ballot cast to become a partof the production and maintenance unit. The Board certifiedthat the Union may bargain for the plant clerical employees
as part of the group of employees that it currently represents.In Wisconsin Bell, the parties merged the units by consen-sual contractual agreement. Here the situation is stronger for
merger because the parties consented to an election to deter-
mine the merger question and the affected employees voted
for merger. Adding the Robbins & Meyers policy into themeld only reinforces the conclusion that the groups are prop-
erly merged. Therefore, the instant decertification petition for
the department shipping and receiving clerks is not coexten-
sive with the currently recognized and established larger
merged unit.2I am, therefore, dismissing the petition in thismatter.